United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2149
                                    ___________

Jan Hedman,                              *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Northwest Airlines,                      *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: July 6, 2009
                                 Filed: July 16, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Jan Hedman appeals the district court’s1 order dismissing his complaint for lack
of subject matter jurisdiction. After de novo review, see Hastings v. Wilson, 516 F.3d
1055, 1058 (8th Cir. 2008), we conclude the dismissal was proper for the reasons
stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.